DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54,65, 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 54,65, 72 recites the limitation " numbers L, and N ".  However, these numbers are not clearly defined in the claims 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 54,65,72 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US Application 2020/015388, hereinafter Wu).
Regarding claims 54, 65,72, Wu discloses a method (Figs. 1, 4-9) in a network device, in a terminal device comprising one or more processors (501,610 and one or more memories (503,630) comprising instructions executable by the processors for channel estimation, the method comprising: 
transmitting, to a terminal device, an instruction to precode each of a number, L, of DeModulation Reference Signals (DMRSs) using a number, N, of linearly independent precoders, respectively (Abstract, [0008]- [0011], [0151], which recites precodes of DMRSs as claimed); 
receiving, from the terminal device, L*N precoded DMRSs (Abstract, [0008]- [0011], [0151], which recites receiving precoded DMRSs as claimed);
 estimating an equivalent channel associated with an uplink channel from the terminal device to the network device based on one or more of the L*N precoded DMRSs ([0146]- [0149], which recites estimating channel); and 
determining the uplink channel from the equivalent channel based on the N precoders ([0146]- [0149], [0296], which recites determining uplink channel as claimed by the instant application).  
Wu discloses the claimed invention except for L and N numbers.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to consider the numbers L and N, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter

Claims 56-64,66-71,73 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moles Cases et al. (US Application 2020/0186208).
Lee et al. (US Application 2020/0163112).
Wu et al. (US Application 2020/0021339).
Park et al. (US Application 2012/0120997)




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/           Primary Examiner, Art Unit 2461